Samuel Legg plaint. agt. James Meeres Defendt in an action of the case for that hee the sd Meers refuseth to pay unto the sd Legg the Summe of twelve pounds in mony or thereabouts due for disburstments upon John Meers in the time of his Sickness in London and for his funerall charges there to which John Meeres the sd James Meeres was by the County Court of Suffolke approved to bee Guardian and as so entred upon possessed & improved the Estate which belonged to the sd John Meeres &c. with due damages. . . . The *880Jury . . . found for the plaint. Eleven pounds Seventeen Shillings Seven pence mony & costs of Court grantd two & twenty Shillings & ten pence.